DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/16/2020.  These drawings are acceptable.
Terminal Disclaimer
The terminal disclaimer filed on 11/16/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/017,224 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 10-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (U.S. PG-Pub No. 2012/0206786; hereinafter – “Ito”) in view of Kiontke et al (U.S. PG-Pub No. 2016/0161751; hereinafter – “Kiontke”).
Regarding claim 1, Ito teaches a modular system comprising as optical components:
a phase plate (12) (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0055-0057, 0073-0076, 0089-0091, 0103-0105, and 0114-0116);
an aspherical focusing lens (11) (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0055-0056, 0073-0075, 0089-0090, 0103-0104, and 0114-0115); and

wherein the phase plate, aspherical focusing lens, and beam expander are mounted in a tubular housing and arranged coaxially to the optical axis (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0073-0076, 0089-0091, 0103-0105, and 0114-0116), and
wherein the at least one mounted phase plate, together with an aspherical focusing lens, are arranged downstream in the optical path, and form a focus beam shaper for transforming light collimated to the optical axis with a wavelength and an input beam density distribution having a Gaussian profile into an output beam density distribution with an alternating beam density profile at least one image plane (See e.g. Figs. 13, 16, 19, 22, and 25; Paragraphs 0061-0063, 0066-0072, 0079-0083, 0097-0102, and 0109-0113 – Ito teaches forming a beam density profile as shown, which alternates in the transverse direction, reading on the claimed beam density profile. Additionally, any lens transforming a Gaussian beam will necessarily have an alternating profile to a degree).
Additionally, regarding the limitation that “for transforming light collimated to the optical axis with a wavelength and an input beam density distribution having a Gaussian profile into an output beam density distribution with an alternating beam density profile at least one image plane,” Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Ito teaches a reconfigurable phase plate with an aspherical focusing lens which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Ito meets the limitation.
Ito fails to explicitly disclose that the phase plate, the aspherical focusing lens, and the beam expander are individually mounted in separate tubular housings and concentric to the optical axis, an annular first stop and a first fine thread are arranged at a first end of the housing, and an annular second stop and a second fine thread are formed and arranged at a second end of the housing such that the second fine thread of a first mounted optical component is adapted to be screwed into the first fine thread of a second optical component to a stop position in which the second stop of the housing of the first optical component contacts and orients the first stop of the housing of the second optical component such that the optical axes of the first and second optical components are aligned within the diffraction-limited divergence.
However, Kiontke teaches a refractive beam shaper comprising multiple optical components including an aspherical focusing lens and a beam expander individually mounted in separate tubular housings (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097), and concentric to the optical axis, an annular first stop (8, 17, 18) and a first fine thread (7, 13) are arranged at a first end of the housing, and an annular second stop (8, 7, 18) and a second fine thread (7, 13, 18)) are formed and arranged at a second end of the housing such that the second fine thread of a first mounted optical component is adapted to be screwed into the first fine thread of a second optical component to a stop position in which the second stop of the housing of the first optical component contacts and orients the first stop of the housing of the second optical component such that the optical 
Kiontke teaches the stops and threads “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” (Paragraph 0035) and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” (Paragraph 0041) and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other” (Paragraphs 0007-0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Ito such that the individual optical elements are individually mounted in separate housings with the stops and threads of Kiontke “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other,” as in Kiontke (Paragraphs 0007-0008, 0035, and 0041), and since it has been held  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 10, Ito teaches a modular system comprising:
a plurality of optical components (See e.g. Figs. 10 and 27; Paragraphs 0079-0081 and 0132-0136), comprising:
a plurality of phase plates (12) (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0055-0057, 0073-0076, 0089-0091, 0103-0105, and 0114-0116);
a plurality of aspherical focusing lenses (11) (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0055-0056, 0073-0075, 0089-0090, 0103-0104, and 0114-0115); and
a plurality of beam expanders (20, 40) for a diffraction-limited changing of a diameter of a beam bundle, collimated to an optical axis of monochromatic light of a same wavelength (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0073, 0077-0080, 0092-0093, 0107, 0110 and 0119 - Here Ito’s beam expansion lenses 20 and 40 satisfy the constructional details meeting the equation for a diffraction-limited system, and thus meet the claimed limitations),
wherein the phase plates, aspherical focusing lenses, and beam expanders are mounted in a tubular housing and arranged coaxially to the optical axis (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0073-0076, 0089-0091, 0103-0105, and 0114-0116), and
wherein the at least one mounted phase plate, together with an aspherical focusing lens, are arranged downstream in the optical path, and form a focus beam shaper for transforming light collimated to the optical axis with a wavelength and an input beam density distribution having a Gaussian profile into an output beam density distribution with an alternating beam density profile at least one image plane (See e.g. Figs. 13, 16, 19, 22, and 25; Paragraphs 0061-0063, 0066-0072, 0079-0083, 0097-0102, and 0109-0113 – Ito teaches forming a beam density profile as shown, which 
Additionally, regarding the limitation that “for transforming light collimated to the optical axis with a wavelength and an input beam density distribution having a Gaussian profile into an output beam density distribution with an alternating beam density profile at least one image plane,” Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Ito teaches a reconfigurable phase plate with an aspherical focusing lens which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Ito meets the limitation.
Ito fails to explicitly disclose that the phase plate, the aspherical focusing lens, and the beam expander are individually mounted in separate tubular housings and concentric to the optical axis, an annular first stop and a first fine thread are arranged at a first end of the housing, and an annular second stop and a second fine thread are formed and arranged at a second end of the housing such that the second fine thread of a first mounted optical component is adapted to be screwed into the first fine thread of a second optical component to a stop position in which the second stop of the housing of the first optical component contacts and orients the first stop of the housing of the second optical component such that the optical axes of the first and second optical components are aligned within the diffraction-limited divergence.

Kiontke teaches the stops and threads “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” (Paragraph 0035) and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” (Paragraph 0041) and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other” (Paragraphs 0007-0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Ito such that the individual optical elements are individually mounted in separate housings with the stops and threads of Kiontke “in order to prevent  In re Stevens, 101 USPQ 284 (CCPA 1954).
Furthermore, it would have been additionally obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Ito to have additional phase plates, aspherical focusing lenses, and beam expanders as Kiontke suggests including multiple sets of optical elements so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other,” as in Kiontke (Paragraphs 0007-0008, 0035, and 0041), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claims 2 and 11, Ito in view of Kiontke teaches the modular system according to claims 1 and 10, respectively, as above.
Ito further teaches that the beam expander (20) is arranged between a mounted phase plate and a focusing aspherical lens (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0073, 0077-0080, 0092-0093, 0107, 0110 and 0119).
Regarding claims 3 and 12, Ito in view of Kiontke teaches the modular system according to claims 1 and 10, respectively, as above.
Ito fails to explicitly disclose that the aspherical focusing lens is one of a plurality of aspherical focusing lenses, mounted in a housing, of different focal length are combined interchangeably with the phase plate to form a focus beam shaper.
However, Kiontke further teaches that focusing lenses, mounted in a housing, of different focal length are combined interchangeably to form a focus beam shaper (See e.g. Figs. See e.g. Figs. 6-8 and 11; Paragraphs 0025-0028 and 0045-0046).
Kiontke teaches the interchangeable focusing lenses “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other” (Paragraphs 0007-0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Ito with the interchangeable focusing lenses of Kiontke “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claims 5 and 14, Ito in view of Kiontke teaches the modular system according to claims 1 and 10, respectively, as above.
Ito further teaches that the beam expander is one of a plurality of beam expanders including: a first beam expander has a magnification of 1.5, a second beam expander a magnification of 1.75, and a third beam expander a magnification of 2.0 (Paragraph 0100).
Additionally, Kiontke further teaches that a first beam expander has a magnification of 1.5, a second beam expander a magnification of 1.75, and a third beam expander a magnification of 2.0 and that a magnification can be adjusted to be up to 3.5 (Paragraphs 0024-0027).
Kiontke teaches these expanders “in order to obtain a higher flexibility in the choice of the magnification” (Paragraph 0026) and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other” (Paragraphs 0007-0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Ito with the expanders having magnifications of 1.5, 1.75, and 2.0 as suggested by Kiontke “in order to obtain a higher flexibility in the choice of the magnification” and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 6, Ito in view of Kiontke teaches the modular system according to claim 1, as above.
Ito further teaches that a plurality of sets of optical components are provided, and wherein a set of optical components is provided for a wavelength of the fed-in monochromatic light (See e.g. Figs. 10 and 27; Paragraphs 0079-0081 and 0132-0136).
Additionally, Kiontke further teaches that a plurality of sets of optical components are provided, and wherein a set of optical components is provided for a wavelength of the fed-in monochromatic light (See e.g. Figs. 6-8 and 11; Paragraphs 0025-0028 and 0045-0046).
Regarding claims 7 and 15, Ito in view of Kiontke teaches the modular system according to claims 1 and 10, respectively, as above.
Ito fails to explicitly disclose at least one threaded adapter with a first stop arranged concentrically and substantially perpendicular to a longitudinal axis, and a first fine thread and a second stop, opposite along the longitudinal axis, and a second fine thread, wherein the fine threads of the threaded adapter are adapted to be screwed into a fine thread of a housing of a mounted optical component to a stop position, in which a stop of the threaded adapter contacts and orients a stop of the mounted optical component such that the longitudinal axis of the threaded adapter is aligned with the 
However, Kiontke further teaches at least one threaded adapter with a first stop arranged concentrically and substantially perpendicular to a longitudinal axis, and a first fine thread and a second stop, opposite along the longitudinal axis, and a second fine thread, wherein the fine threads of the threaded adapter are adapted to be screwed into a fine thread of a housing of a mounted optical component to a stop position, in which a stop of the threaded adapter contacts and orients a stop of the mounted optical component such that the longitudinal axis of the threaded adapter is aligned with the optical axis of the mounted optical component within the diffraction-limited divergence of the optical component (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097).
Kiontke teaches this threaded adapter “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” (Paragraph 0035) and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” (Paragraph 0041) and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other” (Paragraphs 0007-0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Ito with threaded adapter of Kiontke “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” and such that “the mount element on each opening can be connected to a corresponding further  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 8, Ito in view of Kiontke teaches the modular system according to claim 7, as above.
Ito fails to explicitly disclose that the threaded adapter is provided such that, when it is screwed in a thread of a housing of a beam expander provided for a first beam direction, said beam expander can be arranged with a further optical component in a second beam direction of said beam expander.
However, Kiontke further teaches that at least one threaded adapter is provided such that, when it is screwed in a thread of a housing of a beam expander provided for a first beam direction, said beam expander can be arranged with a further optical component in a second beam direction of said beam expander (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097).
Kiontke teaches this threaded adapter “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” (Paragraph 0035) and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” (Paragraph 0041) and “to develop a refractive beam 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Ito with the threaded adapter of Kiontke “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other,” as in Kiontke (Paragraphs 0007-0008, 0035, and 0041), and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 16, Ito teaches a modular system comprising:
a plurality of optical components, comprising:
a phase plate (12) (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0055-0057, 0073-0076, 0089-0091, 0103-0105, and 0114-0116);
an aspherical focusing lens (11) (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0055-0056, 0073-0075, 0089-0090, 0103-0104, and 0114-0115); and

wherein the phase plate, aspherical focusing lens, and beam expander are mounted in a tubular housing and arranged coaxially to the optical axis (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0073-0076, 0089-0091, 0103-0105, and 0114-0116).
Ito fails to explicitly disclose that the phase plate, the aspherical focusing lens, and the beam expander are individually mounted in separate tubular housings and concentric to the optical axis, an annular first stop and a first fine thread are arranged at a first end of the housing, and an annular second stop and a second fine thread are formed and arranged at a second end of the housing such that the second fine thread of a first mounted optical component is adapted to be screwed into the first fine thread of a second optical component to a stop position in which the second stop of the housing of the first optical component contacts and orients the first stop of the housing of the second optical component such that the optical axes of the first and second optical components are aligned within the diffraction-limited divergence.
However, Kiontke teaches a refractive beam shaper comprising multiple optical components including an aspherical focusing lens and a beam expander individually mounted in separate tubular housings (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097), and concentric to the optical axis, an annular first stop (8, 17, 18) and a first fine thread (7, 13) are arranged at a first end of the housing, and an annular second stop (8, 7, 18) and a second fine thread (7, 13, 18)) are formed and arranged at a second end of the housing such that the second fine thread of a first mounted optical component is adapted to be screwed into the first fine thread of a second optical 
Kiontke teaches the stops and threads “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” (Paragraph 0035) and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” (Paragraph 0041) and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other” (Paragraphs 0007-0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Ito such that the individual optical elements are individually mounted in separate housings with the stops and threads of Kiontke “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a  In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim(s) 1-3, 5-8, 10-12, and 14-16 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (U.S. PG-Pub No. 2012/0206786; hereinafter – “Ito”) in view of Laskin et al. (U.S. Patent No. 9,285,953; hereinafter – “Laskin”) and Kiontke et al (U.S. PG-Pub No. 2016/0161751; hereinafter – “Kiontke”).
Regarding claim 1, Ito teaches a modular system comprising as optical components:
a phase plate (12) (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0055-0057, 0073-0076, 0089-0091, 0103-0105, and 0114-0116);
an aspherical focusing lens (11) (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0055-0056, 0073-0075, 0089-0090, 0103-0104, and 0114-0115); and
a beam expander (20, 40) for a diffraction-limited changing of a diameter of a beam bundle, collimated to an optical axis of monochromatic light of a same wavelength (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0073, 0077-0080, 0092-0093, 0107, 0110 and 0119 - Here Ito’s beam expansion lenses 20 and 40 satisfy the constructional details meeting the equation for a diffraction-limited system, and thus meet the claimed limitations),
wherein the phase plate, aspherical focusing lens, and beam expander are mounted in a tubular housing and arranged coaxially to the optical axis (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0073-0076, 0089-0091, 0103-0105, and 0114-0116), and
wherein the at least one mounted phase plate, together with an aspherical focusing lens, are arranged downstream in the optical path, and form a focus beam shaper for transforming light collimated to the optical axis with a wavelength and an input beam density distribution having a 
Additionally, regarding the limitation that “for transforming light collimated to the optical axis with a wavelength and an input beam density distribution having a Gaussian profile into an output beam density distribution with an alternating beam density profile at least one image plane,” Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Ito teaches a reconfigurable phase plate with an aspherical focusing lens which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Ito meets the limitation.
Although Ito teaches a configuration with a structure reading on the claimed configuration meeting the limitations regarding the diffraction-limited changing of diameter and the alternating beam density profile, Examiner further submits reference Laskin. Laskin teaches an apparatus for shaping a focused laser beam comprising at least one phase plate and aspherical lens (9, 12, 15, 19) and a beam expander (11, 14, 16, 18) for a diffraction-limited changing of a diameter of a beam bundle (See e.g. Figs. 7-10; C. 4, L. 33-54; C. 7, L. 51-55; C. 9, L. 9-30), collimated to an optical axis of monochromatic light of a 
Laskin teaches this diffraction-limited changing and alternating beam density profile to “enable to combine in one beam shaping optical device adaptation to real laser conditions and variation of resulting intensity profile” such that it is “very convenient to use and a flexible tool” (C. 14, L. 8-20) in order “to provide methods, systems, devices and apparatus for beam shaping of focused laser beams featuring by suppressed losses of laser energy and capable to provide uniform, ring-shaped, donut or other intensity distributions in a focal plane of a focusing lens and in the area near this focal plane” (C. 3, L. 10-15).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Ito such that the beam changing is diffraction-limited and the beam density profile is alternating as in Laskin to “enable to combine in one beam shaping optical device adaptation to real laser conditions and variation of resulting intensity profile” such that it is “very convenient to use and a flexible tool” in order “to provide methods, systems, devices and apparatus for beam shaping of focused laser beams featuring by suppressed losses of laser energy and capable to provide uniform, ring-shaped, donut or other intensity distributions in a focal plane of a focusing lens and in the area near this focal plane,” as taught by Laskin (C. 3, L. 10-15; C. 14, L. 8-20).
Ito and Laskin fail to explicitly disclose that the phase plate, the aspherical focusing lens, and the beam expander are individually mounted in separate tubular housings and concentric to the optical axis, an annular first stop and a first fine thread are arranged at a first end of the housing, and an annular 
However, Kiontke teaches a refractive beam shaper comprising multiple optical components including an aspherical focusing lens and a beam expander individually mounted in separate tubular housings (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097), and concentric to the optical axis, an annular first stop (8, 17, 18) and a first fine thread (7, 13) are arranged at a first end of the housing, and an annular second stop (8, 7, 18) and a second fine thread (7, 13, 18)) are formed and arranged at a second end of the housing such that the second fine thread of a first mounted optical component is adapted to be screwed into the first fine thread of a second optical component to a stop position in which the second stop of the housing of the first optical component contacts and orients the first stop of the housing of the second optical component such that the optical axes of the first and second optical components are aligned within the diffraction-limited divergence (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097).
Kiontke teaches the stops and threads “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” (Paragraph 0035) and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” (Paragraph 0041) and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Ito such that the individual optical elements are individually mounted in separate housings with the stops and threads of Kiontke “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other,” as in Kiontke (Paragraphs 0007-0008, 0035, and 0041), and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 10, Ito teaches a modular system comprising:
a plurality of optical components (See e.g. Figs. 10 and 27; Paragraphs 0079-0081 and 0132-0136), comprising:
a plurality of phase plates (12) (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0055-0057, 0073-0076, 0089-0091, 0103-0105, and 0114-0116);
a plurality of aspherical focusing lenses (11) (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0055-0056, 0073-0075, 0089-0090, 0103-0104, and 0114-0115); and

wherein the phase plates, aspherical focusing lenses, and beam expanders are mounted in a tubular housing and arranged coaxially to the optical axis (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0073-0076, 0089-0091, 0103-0105, and 0114-0116), and
wherein the at least one mounted phase plate, together with an aspherical focusing lens, are arranged downstream in the optical path, and form a focus beam shaper for transforming light collimated to the optical axis with a wavelength and an input beam density distribution having a Gaussian profile into an output beam density distribution with an alternating beam density profile at least one image plane (See e.g. Figs. 13, 16, 19, 22, and 25; Paragraphs 0061-0063, 0066-0072, 0079-0083, 0097-0102, and 0109-0113 – Ito teaches forming a beam density profile as shown, which alternates in the transverse direction, reading on the claimed beam density profile. Additionally, any lens transforming a Gaussian beam will necessarily have an alternating profile to a degree).
Additionally, regarding the limitation that “for transforming light collimated to the optical axis with a wavelength and an input beam density distribution having a Gaussian profile into an output beam density distribution with an alternating beam density profile at least one image plane,” Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Ito teaches a reconfigurable phase plate with an aspherical focusing lens which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Ito meets the limitation.
Although Ito teaches a configuration with a structure reading on the claimed configuration meeting the limitations regarding the diffraction-limited changing of diameter and the alternating beam density profile, Examiner further submits reference Laskin. Laskin teaches an apparatus for shaping a focused laser beam comprising at least one phase plate and aspherical lens (9, 12, 15, 19) and a beam expander (11, 14, 16, 18) for a diffraction-limited changing of a diameter of a beam bundle (See e.g. Figs. 7-10; C. 4, L. 33-54; C. 7, L. 51-55; C. 9, L. 9-30), collimated to an optical axis of monochromatic light of a same wavelength wherein the at least one mounted phase plate, together with an aspherical focusing lens, are arranged downstream in the optical path, and form a focus beam shaper for transforming light collimated to the optical axis with a wavelength and an input beam density distribution having a Gaussian profile into an output beam density distribution with an alternating beam density profile at least one image plane (See e.g. Figs. 6-10, with particular attention to Figs. 6c-6e; C. 11, L. 62 – C. 12, L. 13; C. 13, L. 14 – C. 14, L. 20).
Laskin teaches this diffraction-limited changing and alternating beam density profile to “enable to combine in one beam shaping optical device adaptation to real laser conditions and variation of resulting intensity profile” such that it is “very convenient to use and a flexible tool” (C. 14, L. 8-20) in order “to provide methods, systems, devices and apparatus for beam shaping of focused laser beams featuring by suppressed losses of laser energy and capable to provide uniform, ring-shaped, donut or other intensity distributions in a focal plane of a focusing lens and in the area near this focal plane” (C. 3, L. 10-15).

Ito and Laskin fail to explicitly disclose that the phase plate, the aspherical focusing lens, and the beam expander are individually mounted in separate tubular housings and concentric to the optical axis, an annular first stop and a first fine thread are arranged at a first end of the housing, and an annular second stop and a second fine thread are formed and arranged at a second end of the housing such that the second fine thread of a first mounted optical component is adapted to be screwed into the first fine thread of a second optical component to a stop position in which the second stop of the housing of the first optical component contacts and orients the first stop of the housing of the second optical component such that the optical axes of the first and second optical components are aligned within the diffraction-limited divergence.
However, Kiontke teaches a refractive beam shaper comprising multiple optical components including an aspherical focusing lens and a beam expander individually mounted in separate tubular housings (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097), and concentric to the optical axis, an annular first stop (8, 17, 18) and a first fine thread (7, 13) are arranged at a first end of the housing, and an annular second stop (8, 7, 18) and a second fine thread (7, 13, 18)) are formed and arranged at a second end of the housing such that the second fine thread of a first mounted optical component is adapted to be screwed into the first fine thread of a second optical 
Kiontke teaches the stops and threads “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” (Paragraph 0035) and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” (Paragraph 0041) and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other” (Paragraphs 0007-0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Ito such that the individual optical elements are individually mounted in separate housings with the stops and threads of Kiontke “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a  In re Stevens, 101 USPQ 284 (CCPA 1954).
Furthermore, it would have been additionally obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Ito to have additional phase plates, aspherical focusing lenses, and beam expanders as Kiontke suggests including multiple sets of optical elements so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other,” as in Kiontke (Paragraphs 0007-0008, 0035, and 0041), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claims 2 and 11, Ito in view of Laskin and Kiontke teaches the modular system according to claims 1 and 10, respectively, as above.
Ito further teaches that at least one beam expander (20) for an arrangement in the optical path of a focus beam shaper is arranged between a mounted phase plate and a focusing aspherical lens (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0073, 0077-0080, 0092-0093, 0107, 0110 and 0119).
Regarding claims 3 and 12, Ito in view of Laskin and Kiontke teaches the modular system according to claims 1 and 10, respectively, as above.

However, Kiontke further teaches that focusing lenses, mounted in a housing, of different focal length are combined interchangeably to form a focus beam shaper (See e.g. Figs. See e.g. Figs. 6-8 and 11; Paragraphs 0025-0028 and 0045-0046).
Kiontke teaches the interchangeable focusing lenses “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other” (Paragraphs 0007-0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Ito with the interchangeable focusing lenses of Kiontke “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other,” as in Kiontke (Paragraphs 0007-0008), and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claims 5 and 14, Ito in view of Laskin and Kiontke teaches the modular system according to claims 1 and 10, respectively, as above.
Ito further teaches that a first beam expander has a magnification of 1.5, a second beam expander a magnification of 1.75, and a third beam expander a magnification of 2.0 (Paragraph 0100).

Kiontke teaches these expanders “in order to obtain a higher flexibility in the choice of the magnification” (Paragraph 0026) and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other” (Paragraphs 0007-0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Ito with the expanders having magnifications of 1.5, 1.75, and 2.0 as suggested by Kiontke “in order to obtain a higher flexibility in the choice of the magnification” and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other,” as in Kiontke (Paragraphs 0007-0008 and 0026), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 6, Ito in view of Laskin and Kiontke teaches the modular system according to claim 1, as above.
Ito further teaches that a plurality of sets of optical components are provided, and wherein a set of optical components is provided for a wavelength of the fed-in monochromatic light (See e.g. Figs. 10 and 27; Paragraphs 0079-0081 and 0132-0136).
Additionally, Kiontke further teaches that a plurality of sets of optical components are provided, and wherein a set of optical components is provided for a wavelength of the fed-in monochromatic light (See e.g. Figs. 6-8 and 11; Paragraphs 0025-0028 and 0045-0046).
Regarding claims 7 and 15, Ito in view of Laskin and Kiontke teaches the modular system according to claims 1 and 10, respectively, as above.
Ito and Laskin fail to explicitly disclose at least one threaded adapter with a first stop arranged concentrically and substantially perpendicular to a longitudinal axis, and a first fine thread and a second stop, opposite along the longitudinal axis, and a second fine thread, wherein the fine threads of the threaded adapter are adapted to be screwed into a fine thread of a housing of a mounted optical component to a stop position, in which a stop of the threaded adapter contacts and orients a stop of the mounted optical component such that the longitudinal axis of the threaded adapter is aligned with the optical axis of the mounted optical component within the diffraction-limited divergence of the optical component.
However, Kiontke further teaches at least one threaded adapter with a first stop arranged concentrically and substantially perpendicular to a longitudinal axis, and a first fine thread and a second stop, opposite along the longitudinal axis, and a second fine thread, wherein the fine threads of the threaded adapter are adapted to be screwed into a fine thread of a housing of a mounted optical component to a stop position, in which a stop of the threaded adapter contacts and orients a stop of the mounted optical component such that the longitudinal axis of the threaded adapter is aligned with the 
Kiontke teaches this threaded adapter “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” (Paragraph 0035) and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” (Paragraph 0041) and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other” (Paragraphs 0007-0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Ito with threaded adapter of Kiontke “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other,” as in Kiontke (Paragraphs 0007-0008, 0035, and 0041),  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 8, Ito in view of Laskin and Kiontke teaches the modular system according to claim 7, as above.
Ito and Laskin fail to explicitly disclose that at least one threaded adapter is provided for the reversal of the beam direction in the at least one beam expander.
However, Kiontke further teaches that at least one threaded adapter is provided for the reversal of the beam direction in the at least one beam expander (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097).
Kiontke teaches this threaded adapter “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” (Paragraph 0035) and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” (Paragraph 0041) and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other” (Paragraphs 0007-0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Ito with the threaded adapter of Kiontke “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 16, Ito teaches a modular system comprising as optical components:
a phase plate (12) (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0055-0057, 0073-0076, 0089-0091, 0103-0105, and 0114-0116);
an aspherical focusing lens (11) (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0055-0056, 0073-0075, 0089-0090, 0103-0104, and 0114-0115); and
a beam expander (20, 40) for a diffraction-limited changing of a diameter of a beam bundle, collimated to an optical axis of monochromatic light of a same wavelength (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0073, 0077-0080, 0092-0093, 0107, 0110 and 0119 - Here Ito’s beam expansion lenses 20 and 40 satisfy the constructional details meeting the equation for a diffraction-limited system, and thus meet the claimed limitations),
wherein the phase plate, aspherical focusing lens, and beam expander are mounted in a tubular housing and arranged coaxially to the optical axis (See e.g. Figs. 9-10, 18, 21, 24, and 27; Paragraphs 0073-0076, 0089-0091, 0103-0105, and 0114-0116).
Although Ito teaches a configuration with a structure reading on the claimed configuration meeting the limitations regarding the diffraction-limited changing of diameter and the alternating beam density profile, Examiner further submits reference Laskin. Laskin teaches an apparatus for shaping a 
Laskin teaches this diffraction-limited changing and alternating beam density profile to “enable to combine in one beam shaping optical device adaptation to real laser conditions and variation of resulting intensity profile” such that it is “very convenient to use and a flexible tool” (C. 14, L. 8-20) in order “to provide methods, systems, devices and apparatus for beam shaping of focused laser beams featuring by suppressed losses of laser energy and capable to provide uniform, ring-shaped, donut or other intensity distributions in a focal plane of a focusing lens and in the area near this focal plane” (C. 3, L. 10-15).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Ito such that the beam changing is diffraction-limited and the beam density profile is alternating as in Laskin to “enable to combine in one beam shaping optical device adaptation to real laser conditions and variation of resulting intensity profile” such that it is “very convenient to use and a flexible tool” in order “to provide methods, systems, devices and apparatus for beam shaping of focused laser beams featuring by suppressed losses of laser energy and capable to provide uniform, ring-shaped, donut or other intensity distributions in a focal plane of a focusing lens and in the area near this focal plane,” as taught by Laskin (C. 3, L. 10-15; C. 14, L. 8-20).

However, Kiontke teaches a refractive beam shaper comprising multiple optical components including an aspherical focusing lens and a beam expander individually mounted in separate tubular housings (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097), and concentric to the optical axis, an annular first stop (8, 17, 18) and a first fine thread (7, 13) are arranged at a first end of the housing, and an annular second stop (8, 7, 18) and a second fine thread (7, 13, 18)) are formed and arranged at a second end of the housing such that the second fine thread of a first mounted optical component is adapted to be screwed into the first fine thread of a second optical component to a stop position in which the second stop of the housing of the first optical component contacts and orients the first stop of the housing of the second optical component such that the optical axes of the first and second optical components are aligned within the diffraction-limited divergence (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097).
Kiontke teaches the stops and threads “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” (Paragraph 0035) and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Ito such that the individual optical elements are individually mounted in separate housings with the stops and threads of Kiontke “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other,” as in Kiontke (Paragraphs 0007-0008, 0035, and 0041), and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim(s) 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Kiontke or Ito in view of Laskin and Kiontke as applied to claim 1 above, and further in view of Schuermann et al. (U.S. Patent No. 8,415,584; hereinafter – “Schuermann”).
Regarding claims 3 and 12, Ito in view of Laskin and Kiontke teaches the modular system according to claims 1 and 10, respectively, as above.
Ito and Laskin fail to explicitly disclose that focusing lenses, mounted in a housing, of different focal length are combined interchangeably with the phase plate to form a focus beam shaper.
However, Kiontke further teaches that focusing lenses, mounted in a housing, of different focal length are combined interchangeably to form a focus beam shaper (See e.g. Figs. See e.g. Figs. 6-8 and 11; Paragraphs 0025-0028 and 0045-0046).
Kiontke teaches the interchangeable focusing lenses “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other” (Paragraphs 0007-0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Ito with the interchangeable focusing lenses of Kiontke “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other,” as in Kiontke (Paragraphs 0007-0008), and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Additionally, Schuermann teaches a modular laser machining system with functional module including focusing lenses (16a, 16b, 16c), mounted in a housing, of different focal length that are 
Schuermann teaches these interchangeable focusing lenses “such that, in the event of a change from a collimator lens having one focal length to a collimator lens having a next higher focal length, one or more modules can be inserted between the fibre holding module and collimator module, and the corresponding distance between the fibre end and the newly inserted collimator lens having the next higher focal length is thus created apart from a small readjustment” (C. 2, L. 5-19) for “providing a modular laser processing system and a functional module in which adaptation of the laser processing system in the case of different focal lengths of a collimator lens is simplified” (C. 1, L. 47-50).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Ito with the interchangeable focusing lenses of Schuermann “such that, in the event of a change from a collimator lens having one focal length to a collimator lens having a next higher focal length, one or more modules can be inserted between the fibre holding module and collimator module, and the corresponding distance between the fibre end and the newly inserted collimator lens having the next higher focal length is thus created apart from a small readjustment” for “providing a modular laser processing system and a functional module in which adaptation of the laser processing system in the case of different focal lengths of a collimator lens is simplified,” as in Schuermann (C. 1, L. 47-50; C. 2, L. 5-19), and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claims 4 and 13, Ito in view of Laskin and Kiontke teaches the modular system according to claims 1 and 10, respectively, as above.
Ito, Laskin, and Kiontke fail to explicitly disclose at least one fiber collimator mounted in a collimator housing with an entrance for feeding in monochromatic light of the same wavelength from an 
However, Schuermann teaches a modular laser machining system comprising at least one fiber collimator (16a, 16b, 16c) mounted in a collimator housing with an entrance (104) for feeding in monochromatic light of the same wavelength from an optical fiber (12) and an exit (205, 208, 412) for outputting light collimated along the optical axis, wherein concentric to the optical axis at the exit of the fiber collimator an exit-side stop (214, 412) and an exit-side fine thread (218, 416) are arranged such that the exit-side fine thread of the fiber collimator is adapted to be screwed into a first fine thread (420) of a second optical component mounted in a housing to a stop position in which the exit-side stop of the fiber collimator contacts and orients the first stop of the second optical component such that the optical axes of the fiber collimator and the second component are aligned within the diffraction-limited divergence (See e.g. Figs. 1-4; C. 5, L. 27-57; C. 6, L. 43-63).
Schuermann teaches this fiber collimator and housing “such that, in the event of a change from a collimator lens having one focal length to a collimator lens having a next higher focal length, one or more modules can be inserted between the fibre holding module and collimator module, and the corresponding distance between the fibre end and the newly inserted collimator lens having the next higher focal length is thus created apart from a small readjustment” (C. 2, L. 5-19) for “providing a modular laser processing system and a functional module in which adaptation of the laser processing system in the case of different focal lengths of a collimator lens is simplified” (C. 1, L. 47-50).
 In re Stevens, 101 USPQ 284 (CCPA 1954).
Response to Arguments
Applicant's arguments, see pages 12-15, filed 11/16/2020, regarding the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive.
Applicant argues that the references fail to teach or suggest “wherein the phase plate, the aspherical focusing lens, and the beam expander are individually mounted in separate tubular housings and arranged coaxially to the optical axis” as “there is no indication whatsoever that these elements are individually mounted in separate housings such that they are interchangeable,” and thus, that the claims are not obvious. However, Examiner respectfully disagrees.
Specifically, as detailed above, although Ito fails to disclose such a modular housing with the optical elements disposed in separate housings, Kiontke teaches a plurality of optical elements mounted in separate housings (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097). Given Kiontke’s teaching of separate housings for different optical elements, one of ordinary skill in the art at the time the invention was filed would recognize and appreciate that the various optical 
Moreover, such a modification of Ito merely amounts to providing adjustability to the optical system and it has been held that  the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, it is further noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Thus, while Kiontke does not explicitly disclose the phase plate, one of ordinary skill in the art, having ordinary creativity, would be led by the teachings of Ito and Kiontke, to include the focusing lens, the beam expander, and the phase plate in separate tubular housings, given the motivation provided from Kiontke as above.

Application further argues that “Kiontke, however, does not teach or suggest a beam expander that itself provides a housing with a fine thread.” However, such a feature is not claimed. Rather, the claim requires that the elements be “mounted in separate tubular housings,” not providing the housings. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the beam expander provide a fine thread) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Finally, Applicant argues that “neither Ito, Kiontke, Laskin nor Schuermann teach threads and stops of housings of optical components formed in such a way, that, when two optical components are screwed into each other, their optical axes are aligned within the diffraction-limited divergence.”
However, Examiner respectfully notes that this limitation is drawn to a function of the optical elements. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). In the instant case, 
Moreover, Laskin explicitly teaches Laskin teaches at least one phase plate and aspherical lens (9, 12, 15, 19) and a beam expander (11, 14, 16, 18) for a diffraction-limited changing of a diameter of a beam bundle (See e.g. Figs. 7-10; C. 4, L. 33-54; C. 7, L. 51-55; C. 9, L. 9-30), collimated to an optical axis of monochromatic light of a same wavelength wherein the at least one mounted phase plate, together with an aspherical focusing lens, are arranged downstream in the optical path, and form a focus beam shaper for transforming light collimated to the optical axis with a wavelength and an input beam density distribution having a Gaussian profile into an output beam density distribution with an alternating beam density profile at least one image plane (See e.g. Figs. 6-10, with particular attention to Figs. 6c-6e; C. 11, L. 62 – C. 12, L. 13; C. 13, L. 14 – C. 14, L. 20) in order to “enable to combine in one beam shaping optical device adaptation to real laser conditions and variation of resulting intensity profile” such that it is “very convenient to use and a flexible tool” (C. 14, L. 8-20) in order “to provide methods, systems, devices and apparatus for beam shaping of focused laser beams featuring by suppressed losses of laser energy and capable to provide uniform, ring-shaped, donut or other intensity distributions in a focal plane of a focusing lens and in the area near this focal plane” (C. 3, L. 10-15). Thus, contrary to Applicant’s assertion, the prior art clearly teaches aligning axes of the optical elements within the diffraction-limited divergence, and the claimed features are met.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896